Title: To Benjamin Franklin from John Paul Jones, 27 October [i.e., November] 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear Sir,
Brest, Octr. [i.e., November] 27th. 1778.
If Mr. Amiel had attempted my life I could not have been more surprised than I have been this day by his telling me that “it is your advice to Mrs. Amiel that he should immediatly proceed from hence to Nantes in order to take passage with her for America”—because “he may possibly find no employment in Europe”— Mrs. Amiels letter is dated the 19th. which consequently was prior to the appearance of my letters of the 16th to your Grandson and M. De Chaumont.— I have read and considered my past letters over and over, and can find nothing in them that I wish had been omitted, or that I concieve can have altered any person who was before my Friend.— Mr. Amiel has already excercised with me near four Months patience in this detested place without any society or hospitallity. After so severe a penance, he ought in reason to be put in a way of redeeming so much lost time; which I think he will not do by taking passage for America. By advices which I have from thence in September every thing was so extremely dear that 8 pounds per week was commonly paid for a persons Board—and the little Navy was in the utmost discredit, so that the Officers even at Boston, could not obtain Men to take care of the few Ships that are remaining.—
But if I am included in your advice to Mrs. Amiel!—Perish that thought.— It is impossible.— Had it been possible for me to anticipate half the heart-aching and Sorrow that I have experienced since my return to Brest—I would have expired on the Rack rather than have undergone as lingering and ignominious a Torment; and I would now lay down my life rather than return to America before my honor is made perfectly whole.
Let them give me powers and I will find a Ship and Men without further loss of time.— If they will allow me a Tender also I know where to find one—and rather than Stop for triffles—if they will agree to my sending suitable prizes to America and Europe at my discretion—I will undertake (should it be required at the risque of my private property) that the Seamens wages shall be paid from the public Funds in America or from the part of prizes which is useually claimed by the Continent.
Your Silence has hurt me—tho I am sensible that I owe much to your good Offices and Wishes.— I beg that I may hear from you—and as I am now determined to leave Brest without Orders, to see what L’Orient will afford for our purpose, please to address to the Care of Mr. Moylan of that City.

I am with Sentiments of true Esteem & Respect Dear Sir Yours Affectionately
Jno P Jones
His Excellency Doctor Franklin.
 
Notation: P. Jones. Brest 27. 8bre. 1778.
